Citation Nr: 0520731	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right quadriceps 
tendon repair.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Attorney


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which in pertinent part denied service connection for 
a right quadriceps tendon repair.  Thereafter the case was 
forwarded to the Board.  In December 2003, the Board REMANDED 
the case to the RO for additional development.  That 
development has been completed, and the case has been 
returned to the Board.  

During the pendency of this appeal, the RO granted service 
connection degenerative joint disease of the right knee in a 
March 2004 rating decision and assigned a 10 percent 
evaluation effective March 2002.  

The Board notes that the veteran filed an informal claim in 
March 2002 wherein he reported experiencing pain in both 
knees.  Under these circumstances, the Board finds that the 
record raises a claim of service connection for a left knee 
condition.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for 
entitlement to service connection for a right quadriceps 
tendon repair has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate this claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The service medical records are negative for any findings 
attributable to right quadriceps tendonitis; the medical 
evidence indicates that the tendon was injured in a post-
service incident; the preponderance of the competent evidence 
is against a nexus between a right quadriceps tendon 
disability and service.  


CONCLUSION OF LAW

Service connection for a right quadriceps tendon repair is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the December 2003 Board remand, the Statement of 
the Case, and Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, the March 
2002, November 2002, March 2004 and the July 2005 letters 
sent to the veteran specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the March 2002, November 2002, March 2004 and the 
July 2005 letters satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was provided to the veteran prior to the 
issuance of the July 2002 RO decision that is the subject of 
this appeal.  Additionally, Board finds that prior to the 
July 2002 RO decision and subsequently, the veteran has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinion and private medical 
opinion obtained by the RO, when viewed in conjunction with 
the lay and additional medical evidence associated with the 
claims files, are sufficient for a determination on the 
merits of the veteran's appeal.  See 38 C.F.R. § 5103A(d).  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in the current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

The veteran seeks service connection for a right quadriceps 
tendon repair.  Service medical records are negative for any 
findings attributable to a right quadriceps injury or 
tendonitis.  After 22 years in the service, he retired from 
active duty in January 2001.  Post service medical records 
indicate that in May 2002, the veteran injured his knee while 
playing basketball.  Thereafter, he underwent a right 
quadriceps tendon repair.  A report from his surgeon, J.F., 
dated in August 2002, noted that the veteran had tendonitis 
symptoms and evidence of chondromalacia patella before the 
post-service injury. 

In his October 2002 appeal, the veteran explained that 
throughout his time in service, he ran three days a week for 
distances of three to five miles.  He also played basketball 
twice a week and lifted weights three times a week.  The 
veteran noted that his knee would hurt occasionally but that 
he didn't consider it anything serious and that he would "lay 
off" of it until the knee felt better.

The veteran also submitted a September 2002 correspondence 
from Dr. J.F, wherein he opined that the veteran had evidence 
of pre-existing patellar tendonitis and patellofemoral 
arthritis.  Dr. J.F. then stated that "this pre-existing 
lesion at the time of the injury was indicative of prior knee 
symptoms and certainly existed prior to his retirement, a 
month prior to his injury (emphasis added).  As noted above, 
the veteran was discharged from service in January 2001, and 
the right quadriceps injury occurred in May 2002

Given the discrepancy in opinion between Dr. J.F.'s reports 
regarding the approximate onset of the veteran's tendonitis 
symptoms in relation to service, the Board remanded the case 
for a VA medical examination and for the RO to request that 
Dr. J.F. clarify the clarify the discrepancy between the 
August 2002 medical report and that of September 2002. 

Pursuant to the Board's remand, the veteran underwent a VA 
examination on April 2004.  He reported that he thought he 
might have had a right knee problem during service, in 1983.  
The veteran related that he sustained a rupture of the 
quadriceps mechanism in March 2002, for which he underwent 
surgery and physical therapy.
On examination, the examiner found that X-rays revealed mild 
degenerative changes of the patellofemoral joint on the right 
and minimal on the left.  He diagnosed the veteran with 
chondromalacia of the right knee, mild, and rupture of the 
quadriceps mechanism.  The examiner opined that neither 
diagnosis had originated or was related to an incident in 
service.  The examiner indicated having reviewed the 
veteran's case-file.  

In response to the RO's request, Dr. J.F., submitted a 
medical statement dated in April 2004, wherein he stated that 
during his treatment of the veteran he found evidence of 
patella femoral arthritis, consistent with activities related 
to his 22 years in service.  He further stated that the 
discrepancy regarding the veteran's post-service injury in 
relation to the time of his retirement was due to information 
provided by the veteran during a consult.  Dr. J.F. opined 
that the patella femoral arthritis, while exacerbated by a 
significant quadriceps tendon rupture, was unrelated to the 
quadriceps tendon rupture as a risk factor.  He further 
stated that the veteran had symptoms of patella femoral 
arthritis that were likely service related. (Service 
connection was subsequently granted for arthritis of the 
right knee.)   Dr. J.F. further concluded that the veteran's 
tendon rupture occurred post-service and was not service 
related.  

In sum, the service medical records are negative for any 
findings attributable to a right quadriceps injury or 
tendonitis.  The post-service medical records showed that in 
May 2002, the veteran injured his knee while playing 
basketball and he underwent a right quadriceps tendon repair 
shortly thereafter.  While the veteran complained of right 
knee pain during service, and service connection is currently 
in effect for arthritis of the right knee, the record 
indicates that an injury involving the right quadriceps 
tendon occurred post-service and the preponderance of the 
evidence is against a causal link between the postoperative 
tendon repair and service.  In support of this conclusion, 
the Board again notes that the VA clinician who performed the 
April 2004 examination, which followed a review of the record 
(to include service medical records) and obtaining a history 
from the veteran, concluded that the rupture of the 
quadriceps mechanism occurred post-service and was not 
related to any incident in service.  And the final assessment 
of the physician who performed the veteran's right knee 
surgery was that the tendon rupture occurred post-service and 
was not service related.  

The lay statements provided by the veteran regarding the 
etiology of his right quadriceps tendonitis were not 
corroborated by the evidence in the case file.  While the 
Board is sympathetic to the veteran's beliefs that his 
condition originated in service, as a lay person he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The bare contentions of the veteran in this 
regard are no more than unsupported conjecture, and have no 
probative value.

For the reasons stated above, the Board finds that service 
connection for a right quadriceps tendon repair is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right quadriceps 
tendon repair is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


